*365Opinion by
Tilson, J.
The record showed that in making the entry the petitioner did not conceal any information in his possession regarding the value of the merchandise. There was testimony as to whether or not the examiner had ■called the petitioner seeking information regarding the value of the merchandise ■and whether such calls were received. As this was subsequent to the time the ■entry was filed, it was held to have no bearing upon the good faith of the petitioner ■prior to making the entry. On the record presented the petition was granted.